     Case 3:20-cv-02776-K Document 25 Filed 07/23/21      Page 1 of 21 PageID 208



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

WORTH S.,                                 §
by and through his next friend,           §
Elizabeth S.G.,                           §
                                          §
              Plaintiff,                  §
                                          §
v.                                        §        Civil Action No. 3:20-CV-2776-K
                                          §
DALLAS INDEPENDENT SCHOOL                 §
DISTRICT,                                 §
                                          §
              Defendant.                  §

                     MEMORANDUM OPINION AND ORDER

        Before the Court is Defendant Dallas Independent School District’s Motion to

Dismiss Plaintiffs’ First Amended Complaint and Brief in Support (Doc. No. 11) (the

“Motion to Dismiss”). The Court has carefully considered the Motion to Dismiss,

responsive briefing, relevant portions of the record, and applicable law. Because the

Court finds that Plaintiff W.S., by and through his next friend, Elizabeth S.G, has

failed to first exhaust administrative remedies under the Individuals with Disabilities

Education Act (“IDEA”) for the allegations in the First Amended Complaint (Doc. No.

8) and therefore the Court lacks subject matter jurisdiction over this case, the Court

GRANTS the Motion to Dismiss and DISMISSES Plaintiff W.S.’s claims without

prejudice.




                                          1
     Case 3:20-cv-02776-K Document 25 Filed 07/23/21        Page 2 of 21 PageID 209



I.      Factual and Procedural Background

        This case arises from the alleged ingestion of inedible objects by W.S., a former

special education student, (“Plaintiff” or “W.S.”) while he was supervised by employees

at Dallas Independent School District, who had notice that W.S. was a swallow and

choke risk. First Amended Complaint (“Compl.”), Doc. No. 8, at 3-4. The following is

a recitation of the facts and in no way includes findings of fact or conclusions of law.

This recitation is strictly for purposes of providing context to the Motion to Dismiss.

        Elizabeth S.G., W.S.’s next friend, (“Elizabeth”) brings this lawsuit against

Dallas Independent School District (“Defendant” or “DISD”), on behalf of W.S., for

discrimination in violation of Section 504 of the Rehabilitation Act of 1973, 20 U.S.C.

§ 701, et seq. (“Section 504”), and Title II of the Americans with Disabilities Act, 42

U.S.C. § 12131, et seq. (“ADA”). Plaintiff alleges that Defendant’s failure to sufficiently

supervise and ensure one-on-one supervision while he attended a DISD school resulted

in him swallowing inedible objects and incurring medical expenses, along with mental

anguish, pain, and suffering. Id. at 4-5.

        Plaintiff filed the Original Complaint (Doc. No. 1). Defendant filed a Motion

to Dismiss Plaintiffs’ Original Complaint (Doc. No. 7), but upon Plaintiff’s filing of

the First Amended Complaint (the “Complaint”) (Doc. No. 8), this Court denied the

Motion to Dismiss Plaintiffs’ Original Complaint as moot.

        According to the Complaint, W.S. was a student at Zan Wesley Holmes, Jr.

Middle School, a school within DISD, during the 2018-2019 and 2019-2020 school
                                            2
  Case 3:20-cv-02776-K Document 25 Filed 07/23/21             Page 3 of 21 PageID 210



years. Compl. at 2. W.S. is a disabled individual with several diagnoses, including

Down Syndrome and Autism. Id. W.S. received services in accordance with an

Individualized Education Program (“IEP”) under the IDEA.

       For context, an IEP is a written statement for each disabled student that includes

a statement of the student’s level of academic achievement and functional abilities, and

a statement of the special education and supplementary aids and services that need to be

provided for the disabled student to be involved in and process in the curriculum,

participate in extracurriculars, and be educated with other disabled and non-disabled

students. See 20 U.S.C. § 1414(d)(1)(A)(i); 34 C.F.R. § 300.320 (emphasis added). An

IEP is created by a group of people consisting of school administrators, teachers,

parents, and other school personnel. See 20 U.S.C. §§ 1401(14), 1414(d). In Texas, the

group of people that create the IEP is referred to as the Admissions, Review, &

Dismissal (“ARD”) committee. See 19 TEX. ADMIN. CODE § 89.1050.

       On May 2, 2019, Elizabeth, concerned with W.S.’s drooling and after an

evaluation at the emergency room, e-mailed DISD employees to remind them of W.S.’s

IEP that states his risk for choking from placing objects in his mouth. Compl. at 2. The

e-mail explained that W.S. “struggles with putting objects into his mouth and choking.

[W.S.] spent the first nine years of his life sitting in a crib in an orphanage . . . [where]

he was both starved and deprived of all sensory input.” Id. Elizabeth warned that

drooling is “not normal or baseline behavior for [W.S.] . . . [and] if [he] is drooling

profusely, the nurse and parents should be contacted immediately.” Id. at 3. Elizabeth
                                             3
  Case 3:20-cv-02776-K Document 25 Filed 07/23/21         Page 4 of 21 PageID 211



also gave the DISD employees a suggested safety plan of how to keep W.S. from

swallowing inedible objects and choking. Id. Elizabeth was told by a DISD employee

that there were training issues that needed to be addressed. Id. During this time, a

request was made to enroll W.S. in an Activities of Daily Living classroom at another

school. Id.

       On May 17, 2019, an ARD meeting was conducted. Id. at 4. During this

meeting, Elizabeth was allegedly assured that W.S.’s disability, risk profile, and

reasonable accommodations (i.e. heighten supervision) were documented in W.S.’s

IEP. Id.

       On June 22, 2019, W.S. ingested a plastic straw and a pen cap during extended

school year enrollment. Id. In an e-mail recounting the incident to DISD employees,

Elizabeth explained that she found the straw and pen cap in W.S.’s stool. Id. The e-

mail reiterated W.S.’s need for increased supervision and his proclivity to swallow

inedible objects when left unsupervised. Id. In a follow-up meeting, it was decided that

W.S. should have one-on-one supervision during the extended school year enrollment.

Id. at 5. Elizabeth alleges that one-on-one supervision was not sufficiently provided

even after subsequent follow-ups. Id. at 6.

       On September 5, 2019, the school nurse notified Elizabeth that W.S. was acting

unusual. Two days later, Elizabeth found a plastic wrapper in W.S.’s stool. Id. After

Elizabeth filed complaints with the Texas Department of Family and Protective

Services, a caseworker investigated the complaints and allegedly found that based on
                                              4
  Case 3:20-cv-02776-K Document 25 Filed 07/23/21            Page 5 of 21 PageID 212



video evidence, W.S. was not properly supervised on September 5, 2019 and

September 6, 2018. Id. The video evidence purportedly shows W.S. eating plastic

wrappers, Kleenex, napkins, and magazine pages. Id. One of the DISD employees was

allegedly seated across from W.S. while he ate the magazine pages. Id. at 7. W.S. was

also purportedly seen spending time unsupervised in the restroom, where rubber gloves

are allegedly stored. Id.

       On September 17, 2019, W.S. was admitted to the hospital, where an x-ray

showed objects in W.S.’s stomach. Id. He was taken into surgery, and the doctors

removed six rubber gloves from W.S.’s stomach. Id. Plaintiff contends that these are

the same gloves used to change diapers in W.S.’s classroom. Id. The Texas Department

of Family and Protective Services conducted another investigation and issued a Notice

of Findings that determined two of Defendant’s employees engaged in neglectful

supervision. Id.

       Plaintiff posits that he incurred medical expenses, mental anguish, and pain and

suffering because of Defendant’s allegedly discriminatory acts and omissions

culminating in a failure to provide a safe environment at school and failure to modify

its service to protect Plaintiff. Id. Plaintiff alleges claims for (1) violating Section 504

of the Rehabilitation Act of 1973 and (2) violating of Title II of the ADA. According

to the record, there is nothing indicating that Plaintiff has exhausted administrative

remedies under the IDEA.



                                             5
  Case 3:20-cv-02776-K Document 25 Filed 07/23/21          Page 6 of 21 PageID 213



      Defendant filed the present Motion to Dismiss, asserting two alternative

grounds for dismissal. First, Defendant argues that all claims are subject to dismissal

under Federal Rule of Civil Procedure 12(b)(1) because the essence of the Complaint

is that Defendant’s acts and omissions resulted in denial of free access to public

education or alleged deprivation of education opportunity (“FAPE”), and thus Plaintiff

must exhaust administrative remedies under the IDEA before this Court has

jurisdiction over this matter. See Mot., Doc. No. 11, at 1-2. Second, Defendant argues

that even if Plaintiff’s claims are not subject to administrative exhaustion, Plaintiff’s

claims should be dismissed under Federal Rule of Civil Procedure 12(b)(6) for failure

to state a claim because the Complaint lacks sufficient factual allegations that

Defendant intentionally discriminated against W.S. as required by Section 504 and

the ADA. Id. at 2-3.

      The responsive briefing is complete, and the Motion to Dismiss is now ripe for

review.

II.   Legal Standard

      Defendant brings its Motion to Dismiss pursuant to Federal Rules of Civil

Procedure 12(b)(1) and 12(b)(6).

          a. Federal Rule of Civil Procedure 12(b)(1)

      “Federal courts are courts of limited jurisdiction, and absent jurisdiction

conferred by statute, lack the power to adjudicate claims.” Stockman v. Fed. Election

Comm’n, 138 F.3d 144, 151 (5th Cir. 1998). The court “must presume that a suit lies
                                           6
  Case 3:20-cv-02776-K Document 25 Filed 07/23/21              Page 7 of 21 PageID 214



outside this limited jurisdiction, and the burden of establishing federal jurisdiction rests

on the party seeking the federal forum.” Howery v. Allstate Ins. Co., 243 F.3d 912, 916

(5th Cir. 2001). When a federal court determines that it lacks subject matter

jurisdiction, the court must dismiss the case. See Stockman, 138 F.3d at 151. In

determining a Rule 12(b)(1) motion, the court may consider “(1) the complaint alone,

(2) the complaint supplemented by undisputed facts evidenced in the record, or (3)

the complaint supplemented by undisputed facts plus the court’s resolution of disputed

facts.” Den Norske Stats Oljeselskap As v. HeereMac Vof, 241 F.3d 420, 424 (5th Cir.

2001). If a Rule 12(b)(1) motion is made without including evidence, the attack on

the court’s subject matter jurisdiction is facial rather than factual. Paterson v. Weinberger,

644 F.2d 521, 523 (5th Cir. 1981). In that instance, the court “looks only at the

sufficiency of the allegations in the pleading and assumes them to be true.” Id. (citation

omitted).

            b. Federal Rule of Civil Procedure 12(b)(6)

       In considering a Rule 12(b)(6) motion, a court must determine whether the

plaintiff sufficiently stated a claim upon which relief may be granted. FED. R. CIV.

P. 12(b)(6). A well-pleaded complaint must allege facts upon which the claims are

based and not be a conclusory recitation of the elements of a cause of action. Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007). A complaint must state sufficient facts

such that the “claim has facial plausibility” and is not merely “possible.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). A plaintiff pleads a claim with facial plausibility when
                                              7
  Case 3:20-cv-02776-K Document 25 Filed 07/23/21          Page 8 of 21 PageID 215



the “factual content . . . allows the court to draw the reasonable inference that the

defendant is liable.” Id. This pleading standard does not require “‘detailed factual

allegations,’ but it demands more than an unadorned [] accusation . . . that is devoid

of ‘further factual’” support. Iqbal, 556 U.S. at 662 (quoting Twombly, 550 U.S. at

555). The complaint must allege sufficient facts to “give the defendant fair notice” of

plaintiff’s claims against the defendant. Twombly, 550 U.S. at 555 (quoting Conley v.

Gibson, 355 U.S. 41, 47 (1957)).

       The Court “accept[s] all well-pleaded facts as true and view[s] those facts in the

light most favorable to the plaintiff.” Stokes v. Gann, 498 F.3d 483, 484 (5th Cir.

2007) (per curiam). The Court “do[es] not accept as true conclusory allegations,

unwarranted factual inferences, or legal conclusions.” Ferrer v. Chevron Corp., 484 F.3d

776, 780 (5th Cir. 2007) (quoting Plotkin v. IP Axess Inc., 407 F.3d 690, 696 (5th Cir.

2005)).

III.   Analysis

       In the Motion to Dismiss, Defendant offers two alternative grounds for

dismissal. First, Defendant argues that all claims are subject to dismissal under Federal

Rule of Civil Procedure 12(b)(1) because the Complaint in essence concerns

Defendant’s acts and omissions that resulted in denial of free access to public education

or alleged deprivation of education opportunity (“FAPE”) and therefore Plaintiff must

exhaust administrative remedies under the IDEA before the Court has jurisdiction over

this matter. See Mot. at 1-2.
                                           8
  Case 3:20-cv-02776-K Document 25 Filed 07/23/21            Page 9 of 21 PageID 216



      Second, and in the alternative, Defendant argues that even if Plaintiff’s claims

are not subject to administrative exhaustion, Plaintiff’s claims should be dismissed

under Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim because the

Complaint    lacks   sufficient   factual   allegations   that   Defendant   intentionally

discriminated against W.S. as required by Section 504 and the ADA. Id. at 2-3.

      Because Plaintiff’s claims under Section 504 and the ADA are complaints

regarding the denial of free access to public education and thus subject to the

exhaustion of administrative remedies under the IDEA, the Court find it lacks subject

matter jurisdiction over this case at this time. The Court therefore grants the Motion

to Dismiss and dismisses the Plaintiff’s claims against Defendant without prejudice.

Because the Court concludes that exhaustion of administrative remedies under the

IDEA is required and that the Court lacks jurisdiction over the case, the Court declines

to comment or rule on Defendant’s alternative grounds for dismissal under Federal

Rule of Civil Procedure 12(b)(6).

      The Court explains its reasoning for dismissal under Federal Rule of Civil

Procedure 12(b)(1) as follows.

      A. Exhaustion of Administrative Remedies Under the IDEA is Required

      The Court will first address Defendant’s argument that the Court lacks

jurisdiction over this case because Plaintiff has failed to first exhaust administrative

remedies under the IDEA.



                                             9
 Case 3:20-cv-02776-K Document 25 Filed 07/23/21            Page 10 of 21 PageID 217



      According to the IDEA, any issue that concerns the identification, evaluation,

educational placement, or provision of free appropriate public education to a disabled

child must first be heard in an administrative hearing pursuant to procedures

established by the state educational agency. See 20 U.S.C. § 1415(i). In Texas, this type

of complaint is subject to a due process hearing conducted by the Texas Education

Agency (“TEA”). See 20 U.S.C. § 1415(f)(1)(A); 19 TEX. ADMIN. CODE § 89.1151(b).

A party aggrieved by the findings of the TEA may bring an action in federal or state

court. 20 U.S.C. § 1415(i)(2)(A).

      The Supreme Court and the Fifth Circuit both acknowledge that while the IDEA

does not displace laws that may assist disabled children in receiving education,

plaintiffs must first exhaust the IDEA’s administrative process. See Fry v. Napoleon Cmty.

Sch., 137 S. Ct. 743, 749 (2017); McMillen v. New Caney Indep. Sch. Dist., 939 F.3d

640, 644 (5th Cir. 2019). The IDEA explicitly states:

      Nothing in this chapter shall be construed to restrict or limit the rights,
      procedures, and remedies available under the Constitution, the Americans
      with Disabilities Act of 1990, Title V of the Rehabilitation Act of 1973,
      or other Federal laws protecting the rights of children with disabilities,
      except that before the filing of a civil action under such laws seeking relief
      that is also available under this subchapter, the procedures under
      subsections (f) and (g) shall be exhausted to the same extent as would be
      required had the action been brought under this subchapter.

20 U.S.C. § 1415(l). Therefore, exhaustion is required for any lawsuit that seeks relief

also available under the IDEA. Id.




                                           10
 Case 3:20-cv-02776-K Document 25 Filed 07/23/21            Page 11 of 21 PageID 218



      According to the Supreme Court in Fry v. Napoleon Community School, in

determining whether exhaustion of administrative remedies under the IDEA is

required, the court must consider whether the remedy sought is for the denial of FAPE

or some other form of relief. 137 S. Ct. at 754-55. The IDEA achieves its goal by

providing instruction and related services tailored to the child’s unique needs. Id. at 755

(emphasis added). The Supreme Court explained that courts must look to the

“gravamen” of the claims to decide whether the complaint focuses on the “means and

ends” of the IDEA and thus requires exhaustion of administrative remedies. Id. at 752.

      The gravamen, or essence, of the complaint is a case-specific analysis of the

substance of the complaint, despite the language used. Id. at 755. The Supreme Court

identified several methods for determining the substance of a plaintiff’s claims in the

context of conduct that might violate the IDEA, Section 504, and the ADA. Id. at 755-

57. First, court should ignore the “use (or non-use) of particular labels and terms” and

look to the substance of the complaint. Id. at 755. The Fifth Circuit has noted that

while substance trumps labels and terms used in the complaint, another clue is the use

of IDEA language. McMillen, 939 F.3d at 645. Second, courts should consider and

compare the “means and ends” of the IDEA, Section 504, and the ADA. Id. at 755-56.

Third, courts should pose two hypothetical questions:

      First, could the plaintiff have brought essentially the same claim if the
      alleged conduct had occurred at a public facility that was not a school –
      say, a public theater or a library? And second, could an adult at the
      school—say, an employee or a visitor—have pressed essentially the same
      grievance? . . . [W]hen the answer is no, then the complaint probably does
                                            11
 Case 3:20-cv-02776-K Document 25 Filed 07/23/21              Page 12 of 21 PageID 219



       concern a FAPE, even if it does not explicitly say so; for the FAPE
       requirement is all that explains why only a child in the school setting (not
       an adult in that setting or a child in some other) has a viable claim.

       Id. at 756. Lastly, courts should note the history of the proceedings to determine

if relief for denial of FAPE was ever part of the dispute. Id. at 757.

       According to the Fifth Circuit, a clue that the gravamen of the claim focuses on

relief under the IDEA is a complaint of a school’s failure to adopt an individualized

plan for a student’s needs. McMillen, 939 F.3d at 645. In Heston v. Austin Independent

School District, the Fifth Circuit opined on a factually similar case (explained at length

below) and affirmed a district court’s dismissal of Section 504 and ADA claims

concerning lack of one-on-one supervision accommodations for a disabled student. 816

Fed. App’x. 977, 981 (5th Cir. 2020). This holding hinged on the fact that the disabled

student’s   claims   were   “premised    on      requiring   ‘appropriate   and   necessary

accommodations’ tailored to [the disabled student’s] ‘unique and individualized

needs.’” Id. The Fifth Circuit found that the complaint at heart fundamentally

concerned the student’s educational needs and required exhaustion under the IDEA.

       With this legal groundwork set out, the Court now turns to its analysis of the

present case. Plaintiff’s claims concern his physical safety at school. Plaintiff alleges

that DISD failed to provide sufficient one-on-one supervision, even after several

notices, follow-up e-mails, and ARD meetings. After each alleged swallowing incident,

Elizabeth purportedly requested one-on-one supervision for W.S., but the requests

were purportedly not met and led to W.S. having surgery to remove surgical gloves
                                            12
 Case 3:20-cv-02776-K Document 25 Filed 07/23/21            Page 13 of 21 PageID 220



from his stomach. Plaintiff claims that DISD violated his rights under Section 504

because it failed to provide a safe environment for W.S. after repeated notices and

requests. Compl. at 8. In addition, Plaintiff alleges that DISD violated his rights under

the ADA by failing to accommodate him with one-on-one supervision to prevent him

from swallowing inedible objects. Id. Plaintiff alleges that DISD acknowledged training

issues needed to be addressed but did not improve the situation, leading to more

incidents of Plaintiff eating inedible objects. Id. at 3-4. Plaintiff asserts that after an

ARD meeting, the IEP was properly updated to include W.S.’s disability, reasonable

accommodations, and risk profile. Id. at 4. After another meeting with a DISD

employee, it was determined that W.S. would receive one-on-one supervision during

extended summer enrollment to prevent more swallowing incidents. Id. at 5-6. In

Plaintiff’s view, his Complaint centers on discrimination and failure to reasonably

accommodated, inherently unrelated to the educational context and provision of FAPE.

      In contrast, Defendant argues that Plaintiff’s claims are subject to exhaustion of

administrative remedies under the IDEA because the substance and language of the

pleadings show that the gravamen of the Complaint is about denial of FAPE. The Court

agrees.

      Defendant contends that Plaintiff refashions an IDEA claim as Section 504 and

ADA claims, alleging that DISD “fail[ed] to provide a safe environment for Plaintiff”

based on his disability because DISD did not provide one-on-one supervision at all

times and that DISD “failed to reasonably accommodate Plaintiff’s disability and
                                            13
 Case 3:20-cv-02776-K Document 25 Filed 07/23/21              Page 14 of 21 PageID 221



modify its services.” Mot. at 9. According to Defendant, the “services” Plaintiff refers

to are “special education and supplementary aids and services” that W.S. is entitled to

under the IDEA based on his disability. Id. Defendant points out that the Complaint

admits the IEP “clearly states that he must have constant supervision for his safety.”

Id. at 10 (citing Compl. at 5). In Defendant’s view, and the Court’s view, complaints

about deficiency of supervision provided through W.S.’s IEP are complaints about the

implementation of his IEP and thus fundamentally related to the denial of FAPE.

       Plaintiff attempts to argue his claims center on requiring reasonable

accommodations and have “no inherent relationship to the provision of a free

appropriate public education or to the school setting.” Resp., Doc. No. 12, at 10. In

short, Plaintiff contends that he “challenges DISD’s failure to provide reasonable

accommodations to prevent injury at its public facility, regardless of whether or not

Plaintiff was engaged in any educational activity.” Id. Plaintiff asserts that he references

his   IEP to    demonstrate     DISD    was notified     of    the   requested   reasonable

accommodations and that he does not argue that the IEP was flawed. Id. at 11.

       From the substance of the Complaint, it is clear that Plaintiff’s claims derive

from the requirement to provide FAPE. At core, Plaintiff simply alleges DISD failed

provide one-on-one supervision for W.S. That one-on-one supervision is part of W.S.’s

IEP, which is “the vehicle or means of providing a FAPE.” See Fry, 137 S. Ct. at 757. A

complaint about the execution of W.S.’s IEP is fundamentally a complaint about the

denial of FAPE. See id. The Fifth Circuit recently opined that “complaints that a school
                                            14
 Case 3:20-cv-02776-K Document 25 Filed 07/23/21         Page 15 of 21 PageID 222



did not adopt a plan individualized to the student’s needs sound in IDEA.” Heston, 816

Fed. App’x. at 981. Because Plaintiff, in essence, argues that DISD failed to implement

the individualized plan of one-on-one supervision, the Court finds that the substance

of the Complaint sounds in IDEA and concerns a failure to provide FAPE.

      While the Court must look beyond the use of “particular labels and terms,” usage

of IDEA language in the Complaint is a strong indicator that denial of FAPE is at the

heart of a matter. See Fry, 137 S. Ct. at 755. Plaintiff contends that he strictly uses

reasonable accommodation language. In contrast, Defendant posits that IDEA lingo

lives throughout the Complaint. Plaintiff blatantly references his IEP and ARD

meetings where the IEP was reviewed to address issues related to Plaintiff swallowing

inedible objects. Defendant further supports its position by citing to cases from the

Fifth Circuit and the Northern District of Texas where terms like IEP, ARD, and other

IDEA language were found to indicate that non-IDEA claims arise from the denial of

FAPE. See Mot. at 14 (citing McMillen, 939 F.3d at 645; Angela B. v. Dallas ISD, No.

3:20-CV-0188, 2020 WL 2101228, at *5 (N.D. Tex. May 1, 2020) (Fitzwater, S.J.)).

Plaintiff asserts that it only references the IEP to demonstrate that DISD was aware of

his need for one-on-one supervision and that he does not contend the IEP is flawed.

Resp. at 11. The Court finds this distinction to be of little weight. A denial of FAPE

and failure to implement the IEP are one in the same under these specific facts. While

the Complaint does not contain an overwhelming amount of IDEA language, it is



                                          15
 Case 3:20-cv-02776-K Document 25 Filed 07/23/21          Page 16 of 21 PageID 223



enough, coupled with the clear substantive connection to denial of FAPE, for the Court

to find administrate exhaustion of remedies under the IDEA is required.

      The Court’s analysis could stop here as the Court has found that the very essence

of Plaintiff’s Complaint sounds in IDEA. Nonetheless, the Court turns to the Supreme

Court’s hypothetical-question test set forth in Fry to further support its finding that

administrative exhaustion under the IDEA is required before this Court has subject

matter jurisdiction.

      According to the Supreme Court, when it is ambiguous whether a complaint

“concerns the denial of a FAPE, or instead addresses disability-based discrimination,”

the court should ask two hypothetical questions:

      First, could the plaintiff have brought essentially the same claim if the
      alleged conduct had occurred at a public facility that was not a school –
      say, a public theater or a library? And second, could an adult at the
      school—say, an employee or a visitor—have pressed essentially the same
      grievance? . . . [W]hen the answer is no, then the complaint probably does
      concern a FAPE, even if it does not explicitly say so; for the FAPE
      requirement is all that explains why only a child in the school setting (not
      an adult in that setting or a child in some other) has a viable claim.

Fry, 137 S. Ct. at 756.

      Here, the answer to both hypothetical questions is “no”. W.S. would have no

claim for failure to accommodate in a public theater or library because those facilities

are not required to accommodate a learning disability by providing a trained aide to

supervise W.S. and prevent him from swallowing inedible items. Likewise, an adult at

the school would also have no claim under Section 504 or the ADA under these facts


                                          16
 Case 3:20-cv-02776-K Document 25 Filed 07/23/21              Page 17 of 21 PageID 224



because the school is not required to provide trained supervision to prevent adults who

visit the building from swallowing inedible items. Under the present facts, any

argument to the contrary is absurd. Without citing to any case law, Plaintiff argues it

is conceivable that “a scenario could arise in a health care facility, in a detention facility,

or any other kind of public facility in which an entity or agency has a duty of care for

or to address the needs of an individual with disability” or that an adult visitor at the

school who had something like Prader-Willi syndrome could bring ADA and Section

504 claims for the school district’s failure to supervise and accommodate for this visitor.

Resp. at 13-14. Without making any determinations on how claims with such

hypothetical facts may play out before this Court, the Court finds these arguments

weak and the examples fundamentally different. It is clear under the current facts that

the answer to the two Fry questions is “no”. Plaintiff’s Complaint does not simply seek

relief for discrimination and failure to reasonably accommodate untethered to DISD’s

duty to provide a FAPE. Rather, Plaintiff complains about the adequacy of the

“individually tailored educational services” provided to him under the IDEA. See Fry,

137 S. Ct. at 756. As such, the Court finds administrative exhaustion is required.

       The history of the proceedings is a neutral factor in the Court’s analysis. Nothing

in the record indicates that Plaintiff attempted to pursue administrative remedies with

the TEA or other relief under the IDEA. Nonetheless, the Court finds that more than

sufficient grounds exist to dismiss this case for failure to first exhaust administrative

remedies.
                                              17
 Case 3:20-cv-02776-K Document 25 Filed 07/23/21           Page 18 of 21 PageID 225



      Notably, there is an exception to administrative exhaustion under the IDEA for

“claims that are solely concerned with physical injury and abuse.” Heston, 816 Fed.

Appx. at 979. Plaintiff argues that his claims fall under this exception because they

solely concern physical injury. However, Plaintiff’s view of the exception in Heston is

misguided. The Court will summarize the case to explain why Plaintiff’s claims, just

like the disabled student’s claims in Heston, do not solely concern physical injury. In

Heston, a mother sued a school district on behalf of her disabled student, alleging claims

under the ADA, Section 504, and other claims. Id. The disabled student was under an

IEP to accommodate his disabilities and eventually was given a one-on-one aide after

the mother repeatedly complained of improper supervision. Id. One day, the disabled

student had a breakdown; the supervising aide allegedly threw a trash bin at the

disabled student; and the disabled student incurred physical injuries. Id. Just like DISD

did here, the school district moved to dismiss all claims, arguing that the Section 504

and ADA claims dealt with the provision of educational services and were therefore

barred for failure to exhaust administrative remedies. Id. Evaluating the substance of

the pleadings and considering the hypothetical questions in Fry, the district court found

that “the claims were, at core, disputes related to [] educational needs and thus subject

to the IDEA’s exhaustion requirement” and dismissed the claims without prejudice. Id.

On appeal, the Fifth Circuit affirmed the district court’s decision because the claims as

presented had to do with the proper provision of educational services and required

administrative exhaustion. Id. at 984. The Fifth Circuit acknowledge that claims solely
                                           18
 Case 3:20-cv-02776-K Document 25 Filed 07/23/21           Page 19 of 21 PageID 226



concerned with physical injury and abuse are not subject to the exhaustion

requirements of the IDEA. Id. at 982. But the Fifth Circuit goes on to explain that

while the disabled student spotlighted the aide’s conduct that led to physical injury,

the claims stemmed from a failure to train and supervise educational staff. Id. The

claims framed as failure to accommodate really concerned special education services

and the adequacy of the aide, so the Fifth Circuit held that the claims fell “squarely

within the ambit of [the disabled student’s] educational needs.” Id.

      Like the disabled student in Heston who needed extra supervision, W.S. needs,

and has requested, heightened supervision to prevent him from swallowing inedible

objects. The Fifth Circuit held that this extra supervision and training requested in

Heston fell into the category of failure to provide proper educational accommodations

and oversight in the form of an adequately trained and supervised teaching aide for the

child—and thus the claims required administrative exhaustion. Here, Plaintiff’s claims

fall in the same category because the core of Plaintiff’s allegations is that W.S. did not

receive sufficient accommodations of increased supervision.

      The disabled student in Heston, like Plaintiff here, argued that his claims solely

concerned with physical injury and abuse were not subject to the exhaustion

requirements of the IDEA. See id. at 982 (internal citations omitted). In Heston, the

disabled student did not allege that the supervising aide committed acts of random

violence against the disabled student, but rather that instead of providing correct

accommodations, the aide was physically and verbally abusive. Id. at 982. But Fifth
                                           19
 Case 3:20-cv-02776-K Document 25 Filed 07/23/21          Page 20 of 21 PageID 227



Circuit held that the claims fell within the ambit of the disable student educational

needs, even though the aide allegedly acted with physical violence against the disabled

student. Id. Here, there are no allegations that the physical injuries incurred by W.S.

were the result of any affirmative violence or physical abuse by a DISD employee.

Rather, Plaintiff alleges that the lack of proper supervision led to the ingestion of

inedible objects. Just like in Heston, the lack of proper supervision and accommodation

for W.S. concerns educational services and training of his supervising aides. Given that

the Fifth Circuit held that even an affirmative act of alleged violence by a supervising

aide against a disabled student did not equate to the type of physical injury and abuse

that circumvents the exhaustion requirements of the IDEA when the situation concerns

special education services, this Court finds that the facts before it—which do not

include any overt violence toward W.S.—do not rise to the level of physical injury and

abuse that circumvents the exhaustion requirement. Exhaustion is necessary.

      Because the Court finds that Plaintiff’s claims seek relief for denial of FAPE and

must first exhaust administrative remedies under the IDEA, the Court finds that it

lacks jurisdiction over this case. As such, the Court grants the Motion to Dismiss and

dismisses the case without prejudice under Federal Rule of Civil Procedure 12(b)(1).

      B. Failure to State a Claim Under Rule 12(b)(6)

      Because the Court finds that Plaintiff must seek administrative remedies under

the IDEA, the Court necessarily lacks jurisdiction over this case. Since the Court lacks



                                          20
 Case 3:20-cv-02776-K Document 25 Filed 07/23/21         Page 21 of 21 PageID 228



jurisdiction, the Court declines to opine on how it would rule on Defendant’s

alternative grounds for dismissal under Federal Rule of Civil Procedure 12(b)(6).

IV.   Conclusion

      Because the Court finds that the gravamen of Plaintiff’s Complaint seeks relief

for the denial of FAPE and that Plaintiff must seek administrative remedies under the

IDEA, the Court concludes that it lacks jurisdiction over this case before such

exhaustion. The Court GRANTS Defendant’s Motion to Dismiss and hereby

DISMISSES Plaintiff’s claims without prejudice.

      SO ORDERED.

      Signed July 23rd, 2021.




                                              ___________________________________
                                              ED KINKEADE
                                              UNITED STATES DISTRICT JUDGE




                                         21
